—In an action to recover damages for personal injuries, the defendant Terence Legler appeals, as limited by his brief, from so much of an order of the Supreme Court, Nassau County (Driscoll, J.), dated May 27, 1998, as granted the motion by the plaintiff John Laverdiere for summary judgment dismissing the counterclaim asserted against him.
Ordered that the order is affirmed insofar as appealed from, with costs to the respondent.
The Supreme Court properly dismissed the counterclaim against the plaintiff John Laverdiere. The record demonstrates that Laverdiere had less than one second to react to an unexpected emergency situation when the vehicle of the defendant Terence Legler crossed over into Laverdiere’s lane of travel (see, e.g., Velez v Diaz, 227 AD2d 615, 616; Williams v Econ, 221 AD2d 429, 430; Greifer v Schneider, 215 AD2d 354, 356; Moller v Lieber, 156 AD2d 434; see also, Mangano v New York City Hous. Auth., 218 AD2d 787). Additionally, there is no evidence in the record that Laverdiere acted unreasonably in response to the emergency situation or that he committed any prior tortious conduct which contributed to the cause of the accident (see, Ferrer v Harris, 55 NY2d 285, 293; Hentschel v Campbell Carpet Servs., 256 AD2d 500; Smith v Brennan, 245 AD2d 596). S. Miller, J. P., Joy, H. Miller and Feuerstein, JJ., concur.